Case: 3:20-cv-00768-jdp Document #: 398-6 Filed: 09/18/20 Page 1 of 8




                     EXHIBIT 155
     Case: 3:20-cv-00768-jdp Document #: 398-6 Filed: 09/18/20 Page 2 of 8
                                                                               1

 1

 2

 3                      IN THE UNITED STATES DISTRICT COURT

 4                     FOR THE WESTERN DISTRICT OF WISCONSIN

 5        * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

 6        ONE WISCONSIN INSTITUTE, INC., et al.,

 7                           Plaintiffs,

 8              -vs-                                      Case No. 15-CV-324

 9        GERALD C. NICHOL, et al.,

10                           Defendants.

11        * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

12

13

14                                    CONFIDENTIAL

15                           DEPOSITION OF SUSAN SCHILZ

16                              Monday, April 11, 2016

17                                      8:05 a.m.

18

19                       Reported by:     Lisa A. Creeron, RPR

20

21

22

23

24

25



                          MADISON FREELANCE REPORTERS, LLC
     Case: 3:20-cv-00768-jdp Document #: 398-6 Filed: 09/18/20 Page 3 of 8
                                                                             2

 1                    DEPOSITION OF SUSAN SCHILZ, a witness in the

 2        above-entitled action, taken at the instance of the

 3        plaintiffs, under the provisions of the Federal Rules of

 4        Civil Procedure, taken pursuant to notice, before

 5        LISA A. CREERON, a Registered Professional Reporter and

 6        Notary Public in and for the State of Wisconsin, at the

 7        Wisconsin Department of Justice, 17 West Main Street, in

 8        the City of Madison, County of Dane, and State of

 9        Wisconsin, on the 11th day of April, 2016, commencing at

10        8:05 a.m.

11

12                               A P P E A R A N C E S

13                    CHARLES G. CURTIS, JR.,
                           PERKINS COIE, LLP,
14                         Attorneys at Law,
                           One East Main Street, Suite 201,
15                         Madison, Wisconsin 53703, appearing on
                           behalf of the plaintiffs;
16
                      S. MICHAEL MURPHY,
17                         Assistant Attorney General,
                           WISCONSIN DEPARTMENT OF JUSTICE,
18                         17 West Main Street,
                           Madison, Wisconsin 53703, appearing on
19                         behalf of the defendants.

20                                      * * * * *

21

22

23

24

25



                          MADISON FREELANCE REPORTERS, LLC
     Case: 3:20-cv-00768-jdp Document #: 398-6 Filed: 09/18/20 Page 4 of 8
                                                                                    72

 1        Q     I'll rephrase.      What makes it so difficult?

 2        A     They can't find the records or they don't get back to

 3              us or they want the customer to come in person.               That

 4              makes it difficult for the petition customer.                So I

 5              guess that's my experience with Cook County.             They're

 6              not all that helpful.

 7        Q     Do you agree with Mr. Miller's assumption that most,

 8              if not all, of these people are not trying to commit

 9              fraud?

10        A     I do agree with that.        When we first started this

11              project, we -- I think the compliance, audit and

12              fraud unit was involved because it's our business to

13              find fraud, and we thought we might have people

14              posing as someone else.        And I can tell you we've not

15              had any, which is really nice, you know.

16        Q     Yeah.

17        A     It's just something that we didn't anticipate.

18        Q     And how many people roughly total have you worked

19              with?

20        A     Probably about 350.       I believe we've adjudicated

21              around 210 of all of the petitions filed.            Some of

22              them don't get to us because they match at DHS.

23        Q     Tell me -- you raise a couple of interesting issues.

24              You said that you've worked with about 350

25              petitioners?



                          MADISON FREELANCE REPORTERS, LLC
     Case: 3:20-cv-00768-jdp Document #: 398-6 Filed: 09/18/20 Page 5 of 8
                                                                               73

 1        A     Yes.

 2        Q     And of those 350, about 210 have been adjudicated?

 3        A     Yes.

 4        Q     To a lawyer, adjudicated sounds like a court

 5              proceeding or something.        What does adjudicated mean

 6              in CAFU?

 7        A     The process was named in this petition project

 8              because we were confirming or adjudicating the truth

 9              from the petitioner and from an outside source that

10              had a vital record for them.         For us, it means

11              digging through the information that's provided to

12              us, asking different questions of the petition

13              customer to get to the birth record or get to

14              something that will match.         So that's what I would

15              describe it as.

16        Q     And so of the 350 approximately petitions you've been

17              involved with, you don't recall any that involved

18              what seem like fraud?

19        A     No.    We had one that we thought might be.          A woman

20              that thought she was an American -- a U.S. citizen,

21              she thought the papers had been filed for her and it

22              turned out they were not and so there wasn't a lot we

23              could do about her.

24        Q     Sure.

25        A     And I spoke with her directly and I felt that she



                           MADISON FREELANCE REPORTERS, LLC
     Case: 3:20-cv-00768-jdp Document #: 398-6 Filed: 09/18/20 Page 6 of 8
                                                                              74

 1              believed that her husband had helped her do that and

 2              he had not.     So I don't consider -- at first it sort

 3              of looked like fraud.        I didn't consider it fraud in

 4              the end.     And that is the only one.

 5        Q     Putting her case aside, and I remember the file

 6              you're talking about, putting that one aside, have

 7              you worked with any petitioners who you thought might

 8              not be U.S. citizens?

 9        A     No.   Not that I can remember, no.

10        Q     Okay.    Have you worked with any petitioners who you

11              suspected might want to commit voter fraud?

12        A     No.

13        Q     So when CAFU sends a denial letter to someone like

14              you've described, how do you feel about that?

15                                 MR. MURPHY:     Object to form.      You can

16                      answer to the extent you're able.

17        A     Honestly we feel like we have failed when we have to

18              send the denial.      We're investigators to the core and

19              we want to use those skills for good and if we get to

20              the point where we have to deny, it means that we

21              haven't been able to get to the truth.           And frankly,

22              it's been difficult on the team because they always

23              want to give them the voter ID, you know.            They want

24              to finish it in a positive way.          And the denial

25              letters are not something we really like to see.             You



                           MADISON FREELANCE REPORTERS, LLC
     Case: 3:20-cv-00768-jdp Document #: 398-6 Filed: 09/18/20 Page 7 of 8
                                                                             75

 1              know, there's a part of us that wished we could have

 2              done more.

 3        Q     Do investigators ever recommend issuing an ID and

 4              then that recommendation is rejected?

 5        A     Yes.

 6        Q     When was the last time that happened to your

 7              knowledge?

 8        A     I can't remember the date, but the investigators when

 9              we're compiling information feel like they have

10              enough and when it's reviewed by senior managers,

11              they may think it isn't quite enough and it may be

12              sent back to us.      It doesn't mean a denial goes out.

13              It might mean that, you know, we just have to try

14              harder to hit all of the standards.

15        Q     Who are the senior managers you refer to?

16        A     In this process, the senior managers that are

17              involved are Jim Miller.        He's the bureau director

18              for field services.       He is the one that we would send

19              petitions to for denial or approval.           And he reviews

20              them.    And then Ann Perry is the bureau director for

21              driver services, and she is the one -- she gets

22              involved in the denials only, and that is to sign the

23              letter.    So both of them review all of the denial

24              cases, but Jim reviews cases that are brought forward

25              for issuance for extraordinary proof.



                          MADISON FREELANCE REPORTERS, LLC
     Case: 3:20-cv-00768-jdp Document #: 398-6 Filed: 09/18/20 Page 8 of 8
                                                                             118

 1        STATE OF WISCONSIN       )

 2                                 )     ss.
          COUNTY OF DANE           )
 3

 4

 5                    I, LISA A. CREERON, a Registered Professional

 6        Reporter and Notary Public in and for the State of

 7        Wisconsin, do hereby certify that the foregoing is a

 8        true record of the deposition of SUSAN SCHILZ, who was

 9        first duly sworn by me; having been taken on the 11th day

10        of April, 2016, at the Wisconsin Department of Justice,

11        17 West Main Street, in the City of Madison, County of

12        Dane, and State of Wisconsin, in my presence, and reduced

13        to writing in accordance with my stenographic notes made

14        at said time and place.

15                    I further certify that I am not a relative

16        or employee or attorney or counsel for any of the

17        parties, or a relative or employee of such attorney

18        or counsel, or financially interested in said action.

19                    In witness whereof, I have hereunto set my hand

20        and affixed my seal of office this 18th day of April,

21        2016.

22
                                   ______________________________________
23                                 Notary Public, State of Wisconsin
                                   My Commission Expires: 1/29/17
24

25



                          MADISON FREELANCE REPORTERS, LLC
